EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In claim 23, portion (b) has been amended to now read:
(b) [[(]]a motor having a motor shaft with a first end connected to the motor and a second end connected to a coupling;

REASONS FOR ALLOWANCE
Regarding claim 1, it is noted by the examiner, and stated here for the record of prosecution, that the aspect of the instant invention determined to be novel and patentably distinct from the prior art is the cap being connected to the coupling and the coupling driving the rotor shaft such that the rotor shaft moves in a direction that tightens the cap onto the first end of the tension rod to apply axial pressure to the first end of the outer tube. These limitations, in combination with a hollow outer tube having a first end at the first end of the rotor shaft, a second end at the second end of the rotor shaft, a tube body, and an outer surface, a tension rod having a first end at the first end of the rotor shaft and a second end at the second end of the rotor shaft, a cap comprised of one or more of graphite and silicon carbide, wherein the cap is threaded onto the first end of the tension rod, wherein the cap has an upper portion configured to be connected to a coupling that drives the rotor shaft, and a structure that retains the second end of the tension rod and the second end of the outer tube, make the claim read over the prior art. The sum of these limitations is not disclosed by the prior art and it would not be obvious to combine references in an effort to meet all of the claimed elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476. The examiner can normally be reached 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746